297 S.W.3d 145 (2009)
STATE of Missouri, Respondent,
v.
Kenneth BAILEY, Appellant.
No. ED 92441.
Missouri Court of Appeals, Eastern District, Division Three.
November 10, 2009.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Ellen H. Flottman, Columbia, MO, for Appellant.
Before GLENN NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Kenneth Bailey appeals the judgment entered upon a jury verdict convicting him of possession of a prohibited article in the Missouri Department of Corrections. We find that the trial court did not err in denying Bailey's motion to suppress and admitting Bailey's statement regarding ownership of the items found in his cell and in sentencing Bailey as a prior and persistent offender.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).